I am unable to agree with the full holding (as I understand it) of the majority opinion in this case. I do agree that the defendants are subrogated to all the rights of the holders of those storage receipts paid and discharged by them. My disagreement is with the holding respecting the rights of the ticket holders as expressly or impliedly defined in the majority opinion. It seems to me that the statutes considered and interpreted, contemplate that each warehouse operated as a unit shall be considered independently of all other warehouses owned and operated by the concern to which it belongs. It seems to me that this is the proposition for which the State contended in State ex rel. Larkin v. Wheat Growers' Warehouse Co. 63 N.D. 641,249 N.W. 718, a proposition which we there sustained. In that case we said: ". . . we are of the opinion that the contentions of the appellant to the effect that any judgment on the bond must be for the net liability taking all of the elevators into consideration, cannot be supported." And in the concluding paragraph of that opinion we further said, in disposing of the question as to the expenses of administration: "It is stipulated that the expenses are reasonable, and, since the plaintiff is entitled to recover on the bond, it is also entitled to recover the expenses allocated to the warehouse at Burleigh." In effect we held that while the bond covered numerous warehouses, each warehouse stood by itself and that the recovery on account of default of any particular warehouse was not the aggregate of the bond but the sum of $5,000, fixed as the coverage for each warehouse. The fact that the warehouse company voluntarily turned over to the railroad commission as trustee all of the grain in all of its elevators to be applied in liquidating its storage tickets, can make no difference. The *Page 497 
commission as trustee can only act pursuant to the direction of the statute. And the statute requires that the grain from each warehouse be applied in satisfaction of the storage receipts on that particular warehouse. See § 28, chapter 155, Sess. Laws 1927. Holders of storage receipts issued by other warehouses can have no claim on such grain other than as general creditors. Section 5 of chapter 156, providing for the marshalling of assets, contemplates that the assets of each licensed warehouse (see § 28, chapter 155, and chapter 224, Sess. Laws 1931) shall be marshalled separately and not all jointly.
With respect to the matter of expenses of administration and interest on claims during the time when payment thereof is delayed, it seems to me that likewise each warehouse must stand separately and be liquidated separately. If a general expense is incurred some means must be devised whereby it can be allocated. If the grain in any particular warehouse is sufficient to discharge all storage receipts issued by that warehouse and cover all expenses attendant on the liquidation, then, well and good. Any excess above such requirements is subject to the claims of general creditors. The bond, so far as that particular warehouse is concerned, is discharged. If there is a deficiency the bond in the amount that it covers that particular warehouse is charged and to that extent the bonding company has a claim as a general creditor against the warehouseman. But a storage ticket holder has no preferred claim as against the other assets of the warehouseman. So the bonding company that has redeemed his tickets can have none.